Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Nauman on 2/27/2019.

The application has been amended as follows: 
IN THE CLAIMS FILED 10/15/2018:

Cancel Claim 46

The following is an examiner’s statement of reasons for allowance: the specific limitations of “the multiple layers of wavy stiffness members are spaced in a radial direction where the radial direction is perpendicular to the longitudinal axis” in the combination of Claim 1 and Claim 43 are not anticipated or made obvious by the prior art of record.  Meyer US 6262944 discloses a bending strain relief (BSR) assembly (Fig. 1 and 3) that limits the bending strain and radius of an associated cable (see Fig. 1, capable of being used in the intended use), the BSR assembly comprising: a coupler (110, Fig. 1) having a first end and an opposite second end (see opposing ends of 110, Fig. 2) with a longitudinal inner surface that extends from the first end to the second end (inner surface of 110, Fig. 2); a first elongated BSR member (see annotated figure 3) having a proximal end (see annotated figure 3) and a distal end (see annotated figure 3) spaced from the proximal end (see annotated figure 3) with an inner arcuate surface that extends between the proximal end and the distal end (see annotated figure 3), the first BSR member dimensioned for attachment to the coupler along a portion of an interface surface along the second end of the coupler (see Fig. 1 and 3, the first BSR member fits within 110, thus being dimensioned for attachment to 110 along a portion of an inner surface of 110) and the proximal end of the first BSR member such that the inner arcuate surface is aligned with the longitudinal inner surface of the coupler (see Fig. 1 and 3); and a second elongated BSR member (see annotated figure 3) having a proximal end (see annotated figure 3)and a distal end (see annotated figure 3) spaced from the proximal end with an inner arcuate surface (see annotated figure 3), the second BSR member dimensioned for attachment to the coupler along a portion of the interface surface along the second end of the coupler (see Fig. 1 and 3, the second BSR member fits within 110, thus being dimensioned for attachment to 110 along a portion of an inner surface of 110) and the proximal end of the second BSR member such that the inner arcuate surface is aligned with the longitudinal inner surface of the coupler (see Fig. 1 and 3); wherein the associated cable is configured to be supported within the longitudinal inner surface and the inner arcuate surfaces of the first and second elongated BSR members (see Fig. 1 and 3, capable of supporting a marine cable as shown by 102, Fig. 1); axially spaced, rigid support members (202, Fig. 3) received in each of the elongated BSR members (see Fig. 3); and stiffness members (206, Fig. 3) received in at least one of the elongated BSR members (see Fig. 3) and extending in an axial direction between the proximal and distal ends of a respective BSR member (see Fig. 3), and having a first end secured to one of the rigid support members (see Fig. 3), the stiffness member disposed in circumferential surrounding relation in the first and second elongated BSR members (see Fig. 3, 206s circumferentially surround the inner arcuate surfaces of the first and second BSR members).  Andrews US 5062085 a cable supporting device (Fig. 3) which includes a BSR member (31, Fig. 3) that includes rigid stiffness members (25’ and 25” attached thereto) in the form of waves (see Fig. 3) and the individual waves of the stiffness member extend in a direction perpendicular to the axial direction (see Fig. 3, the individual waves extend vertically which is perpendicular to a horizontal axis through 15) and the wavy elongated stiffness members are disposed in multiple, radially spaced layers in the at least one of the first and second elongated BSR members (see Fig. 3 and 3a).  Ege US 4427033 discloses a bending strain relief with adjustable stiffness (Fig. 1) which includes stiffness member (5 and 6, Fig. 1) that are stacked relative to one another (see Fig. 1) but the stiffness members are not spaced relative to one another as claimed.  Furthermore, the Applicant has amended the claims to overcome the 35 USC 112 rejections set forth in the Final Office Action dated 6/14/2018.  Therefore, it is the Examiner’s position that the claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632